McOLELLAN, O. j.
'A careful consideration of the evidence in tbisi case leads us to the conclusion reached by the chancellor, viz.: that the debt attempted to be secured by the mortgage of Mrs. Shady 'Shiver’s- land was not her debt but that of J. J. Shiver, her husband.
There, is no merit in the suggestion that the deed under which Mrs. Shiver claims the land vests title not in her but in her husband. The instrument recites the receipt of the consideration from “Mrs. J. J. Shiver.” The granting clause is to “said J. J. Shiver,” i. e.. the Mrs. J. J. Shiver before mentioned. The habendum is “to the said J. J. Shiver and her heirs,” etc. And the covenants, are with the said. J. J. Shiver and her heirs, etc. There is no difficulty in construing this conveyance to be to the wife of J. J. Shiver, Mrs. 'Shady Shiver.
The mortgage of the wife’s laud to secure the husband’s debt being void, it were a vain and useless thing to reform it in the matter of description of its subject matter; and the chancellor properly denied the relief prayed and dismissed the bill.
Affirmed.